 1 Michael S. Kwun (SBN 198945)
   mkwun@kblfirm.com
 2 Nicholas A. Roethlisberger (SBN 280497)
   nroethlisberger@kblfirm.com
 3 KWUN BHANSALI LAZARUS LLP
   555 Montgomery St., Suite 750
 4 San Francisco, CA 94111
   Tel: (415) 630-2350
 5 Fax: (415) 367-1539
 6 Ben Rosenfeld (SBN 203845)
   ben.rosenfeld@comcast.net
 7 ATTORNEY AT LAW
   3330 Geary Blvd., 3rd Floor East
 8 San Francisco, CA 94118
   Tel: (415) 285-8091
 9 Fax: (415) 285-8092
10 Attorneys for Defendant
   ISIS AGORA LOVECRUFT
11
                               UNITED STATES DISTRICT COURT
12                           NORTHERN DISTRICT OF CALIFORNIA
                                    OAKLAND DIVISION
13
   PETER TODD, an individual,                 Case No.: 4:19-cv-01751-DMR
14
                  Plaintiff,                  NOTICE OF NON-OPPOSITION OF
15                                            PLAINTIFF TO DEFENDANT’S CO-
   vs.                                        COUNSEL BEN ROSENFELD’S
16                                            REQUEST TO APPEAR
   SARAH MICHELLE REICHWEIN aka ISIS          TELEPHONICALLY FOR HEARING ON
17 AGORA LOVECRUFT, an individual,            AUGUST 22, 2019
18                 Defendant.
19
20
21          This is to notify the Court that, pursuant to the attached email exchange (Exhibit 1),

22 Plaintiff does not oppose undersigned defense counsel’s request to appear telephonically at the
23 hearing on August 22, 2019 at 1:00 pm.
                                                  Respectfully Submitted,
24
            Dated: August 19, 2019
25                                                By: /s/ Ben Rosenfeld
                                                  Ben Rosenfeld
26
                                                  Attorney for Defendant
27                                                ISIS LOVECRUFT
28
              NOTICE OF NON-OPPOSITION RE REQUEST FOR TELEPHONIC APPEARANCE - I
 1
 2
 3
 4
 5
 6
 7
 8

 9
10
11
12
13
14
15
16
17
18
19
20
21
22   EXHIBIT 1
23
24
25
26

27
28
RE: Todd v. Reichwein: Rule 26(f) Conference



         Subject: RE: Todd v. Reichwein: Rule 26(f) Conference
         From: Jeff Rosenfeld <jeff@krinternetlaw.com>
         Date: 8/19/19, 2:00 PM
         To: "ben.rosenfeld@comcast.net" <ben.rosenfeld@comcast.net>, Nic Roethlisberger
         <nroethlisberger@kblfirm.com>, Tomasz Barczyk <Tomasz@krinternetlaw.com>, Leah
         Vulic <leah@krinternetlaw.com>
         CC: Michael Kwun <mkwun@kblfirm.com>, Iyah Turminini <Iyah@krinternetlaw.com>

         Hi Ben,,

         No objec-on on my end.

         -Jeﬀ

         From: ben.rosenfeld@comcast.net
         Sent: Monday, August 19, 2019 9:10 AM
         To: Nic Roethlisberger <nroethlisberger@kblﬁrm.com>; Jeﬀ Rosenfeld <jeﬀ@krinternetlaw.com>; Tomasz
         Barczyk <Tomasz@krinternetlaw.com>; Leah Vulic <leah@krinternetlaw.com>
         Cc: Michael Kwun <mkwun@kblﬁrm.com>; Iyah Turminini <Iyah@krinternetlaw.com>
         Subject: RE: Todd v. Reichwein: Rule 26(f) Conference

         Jeﬀ, et all, do you have any objec-on to my appearing telephonically on 8/22, if I'm able to arrange it? I'm
         traveling. Nic will be there in person. Best, Ben

         Best

         Sent from MailDroid

         -----Original Message-----
         From: Leah Vulic <leah@krinternetlaw.com>
         To: Nic Roethlisberger <nroethlisberger@kblﬁrm.com>, Jeﬀ Rosenfeld <jeﬀ@krinternetlaw.com>, Ben
         Rosenfeld <ben.rosenfeld@comcast.net>, Tomasz
         Barczyk <Tomasz@krinternetlaw.com>
         Cc: Michael Kwun <mkwun@kblﬁrm.com>, Iyah Turminini <Iyah@krinternetlaw.com>
         Sent: Thu, 15 Aug 2019 1:21 PM
         Subject: RE: Todd v. Reichwein: Rule 26(f) Conference

         Thank you.

         From: Nic Roethlisberger <nroethlisberger@kblﬁrm.com>
         Sent: Thursday, August 15, 2019 9:42 AM
         To: Leah Vulic <leah@krinternetlaw.com>; Jeﬀ Rosenfeld <jeﬀ@krinternetlaw.com>; Ben Rosenfeld
         <ben.rosenfeld@comcast.net>; Tomasz Barczyk <Tomasz@krinternetlaw.com>
         Cc: Michael Kwun <mkwun@kblﬁrm.com>; Iyah Turminini <Iyah@krinternetlaw.com>
         Subject: RE: Todd v. Reichwein: Rule 26(f) Conference

         Leah,



1 of 5                                                                                                              8/20/19, 6:40 PM
